DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Figs. 1, 2 and 20-33, in the reply filed on 12/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4-9 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Figs. 1-19, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.  The dependent claim 2 is directed to Group I, Figs. 1-19, since the blocking filter (36, fig. 5, [0081-0082]) comprises: a blocking body (37, figs. 5, 8, [0081-0082]) comprising a guide rib (376, fig. 8, [0081-0082]) configured to guide the vertically slidable movement of the lint filter unit (35, fig. 5, [0081-0082]) which is found in Group I, Figs. 1-19.  Therefore, claims 2, 4-9 and 13-18 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2011/0225837; hereinafter Ahn) and Mishina et al. (JP2002113291 A; hereinafter Mishina).

    PNG
    media_image1.png
    364
    347
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    401
    393
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    655
    426
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    687
    454
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    462
    309
    media_image5.png
    Greyscale


Regarding claims 1 & 10, Ahn discloses a laundry dryer (10, fig. 1) comprising: 
a drying drum (200, fig. 2) having an opening (211, fig. 2) defined in a front surface (as shown in fig. 2) thereof; 
a front cabinet (front wall of item 100 at item 210, fig. 1) erected on a front side of the drying drum (200, fig. 2) and having an input hole (110, fig. 1) defined in a portion corresponding to the opening (211, fig. 2); 
a filter assembly (215, 250, 300, 390, 255, fig. 2) which is mounted on a rear surface (figs. 1, 2) of the front cabinet (front wall of item 100 at item 210, fig. 1) corresponding to a lower side of the input hole (110, fig. 1) and through which humid air discharged from the drying drum (200, fig. 2) passes, 
wherein the filter assembly (215, 250, 300, 390, 255, fig. 2) comprises: 
a case (215, 250, fig. 2) having an exhaust hole (252, fig. 2) defined in a rear surface (as shown in fig. 2) thereof; 
a blocking filter (310, 320, figs. 3, 4) coupled to an upper portion of the case (215, 250, fig. 2); 
a lint filter unit (330, fig. 4) passing through the blocking filter (310, 320, figs. 3, 4) so as to be slidably inserted or withdrawn in a vertical direction (fig. 4, [0084]); 
a cleaning unit (400, figs. 3, 4) disposed at a front or rear side of the lint filter unit (330, fig. 4); and 
a filter housing (255, fig. 2) accommodated in the case (215, 250, fig. 2) (the item 255 of Ahn accommodated in a recess space of the items 215, 250 as shown in Ahn’s fig. 2 which is similar to the item 34 of the instant application accommodated in a recess space of the items 32, 
further comprising: a drain tray (390, fig. 2) disposed on a lower end of the filter housing (255, fig. 2). (cl. 10)
Ahn does not disclose a cleaning nozzle disposed at a front or rear side of the lint filter unit; (cl. 1)  and 
a drain pump to drain washing water collected in the drain tray. (cl. 10)
Mishina teaches a cleaning nozzle (Mishina, 20, fig. 2) disposed at a front or rear side of the lint filter unit (Mishina, 9, fig. 2); (cl. 1) and
a drain pump (Mishina, 27, fig. 2) to drain washing water collected in the drain tray (Mishina, 22, fig. 2). (cl. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the laundry dryer of Ahn with a cleaning nozzle disposed at a front or rear side of the lint filter unit; (cl. 1) and a drain pump to drain washing water collected in the drain tray (cl. 10), as taught by Mishina, for more effectively removing dust or foreign object or lint from the lint filter unit and the pump provides a means of automatically discharging the dust or foreign object or lint from the laundry dryer which would result in effectively preventing the lint filter unit and/or ductwork from clogging during the operation of the laundry dryer.  Thus, the laundry dryer operates more efficiently and thus benefits the consumer.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Mishina as applied to claim 10 above, and further in view of Kitayama et al. (US 2016/0138209; hereinafter Kitayama).

    PNG
    media_image6.png
    637
    453
    media_image6.png
    Greyscale


Regarding claims 11 & 12, Ahn as modified discloses the limitations of the laundry dryer according to claim 10 above, but does not disclose wherein a bottom surface of the drain tray is inclined downward towards the drain pump; (cl. 11) and
a water level sensor to detect a level of the washing water collected in the drain tray. (cl. 12)
Kitayama teaches a bottom surface (Kitayama, 11a, fig. 1) of the drain tray (Kitayama, 11, fig. 1) is inclined downward towards the drain pump (Kitayama, 19, fig. 1); (cl. 11) and
a water level sensor (Kitayama, 21, fig. 1) to detect a level of the water (Kitayama, W, fig. 1) collected in the drain tray (Kitayama, 11, fig. 1). (cl. 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the laundry dryer of Ahn with a bottom surface of the drain tray is inclined downward towards the drain pump; (cl. 11) and a water level sensor to detect a level of the washing water collected in the drain tray (cl. 12), as taught by Kitayama, for quickly flowing the washing water and the dust or foreign object or lint toward the drain pump while preventing the washing water and the dust or foreign object or lint from overflowing the drain tray which would result in effectively removing the washing water and the dust or foreign object or lint from the drain tray and the laundry dryer.  Thus, the laundry dryer operates more efficiently and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762  


/JORGE A PEREIRO/Primary Examiner, Art Unit 3799